Case 2:16-cv-06603-PSG-PLA Document 233-2 Filed 12/02/19 Page 1 of 14 Page ID
                                  #:8061
Case 2:16-cv-06603-PSG-PLA Document 233-2 Filed 12/02/19 Page 2 of 14 Page ID
                                  #:8062
Case 2:16-cv-06603-PSG-PLA Document 233-2 Filed 12/02/19 Page 3 of 14 Page ID
                                  #:8063
Case 2:16-cv-06603-PSG-PLA Document 233-2 Filed 12/02/19 Page 4 of 14 Page ID
                                  #:8064
Case 2:16-cv-06603-PSG-PLA Document 233-2 Filed 12/02/19 Page 5 of 14 Page ID
                                  #:8065
Case 2:16-cv-06603-PSG-PLA Document 233-2 Filed 12/02/19 Page 6 of 14 Page ID
                                  #:8066
Case 2:16-cv-06603-PSG-PLA Document 233-2 Filed 12/02/19 Page 7 of 14 Page ID
                                  #:8067
Case 2:16-cv-06603-PSG-PLA Document 233-2 Filed 12/02/19 Page 8 of 14 Page ID
                                  #:8068
Case 2:16-cv-06603-PSG-PLA Document 233-2 Filed 12/02/19 Page 9 of 14 Page ID
                                  #:8069
Case 2:16-cv-06603-PSG-PLA Document 233-2 Filed 12/02/19 Page 10 of 14 Page ID
                                  #:8070
Case 2:16-cv-06603-PSG-PLA Document 233-2 Filed 12/02/19 Page 11 of 14 Page ID
                                  #:8071
Case 2:16-cv-06603-PSG-PLA Document 233-2 Filed 12/02/19 Page 12 of 14 Page ID
                                  #:8072
Case 2:16-cv-06603-PSG-PLA Document 233-2 Filed 12/02/19 Page 13 of 14 Page ID
                                  #:8073
Case 2:16-cv-06603-PSG-PLA Document 233-2 Filed 12/02/19 Page 14 of 14 Page ID
                                  #:8074
